TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00279-CV


Robert Reinauer, Appellant

v.

Pervasive Software Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN401176, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Robert Reinauer and appellee Pervasive Software Inc. have jointly filed
with this Court an agreed motion to dismiss, informing this Court that they have settled their dispute
and requesting dismissal of the appeal.  Accordingly, we grant the parties' agreed motion and dismiss
the appeal.  See Tex. R. App. P. 42.1.


					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Agreed Motion
Filed:   July 15, 2004